Citation Nr: 0335839	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  01-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1990, for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1964 to April 
1965, and from March 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 2000, 
which granted an effective date of December 5, 1990, for 
service connection for schizophrenia.  The veteran appeals 
for an earlier effective date.


FINDINGS OF FACT

1.  The RO severance of service connection for schizophrenia 
was upheld by August 1976 and November 1979 Board decisions.  

2.  An application to reopen his claim for service connection 
for schizophrenia was denied by the Board in April 1983. 

3.  Applications to reopen the claim for service connection 
for schizophrenia, filed by the veteran in July 1983, 
December 1983, May 1987, and April 1989, were abandoned by 
his failure to submit evidence necessary to complete his 
application requested by the RO in August 1983, February 
1984, June 1984, August 1987, and June 1989.  

4.  An application to reopen the claim for service connection 
for schizophrenia was received by the RO on December 5, 1990; 
this application eventually resulted in a grant of service 
connection, effective from that date.  






CONCLUSION OF LAW

The criteria for an effective date earlier than December 5, 
1990, for service connection for schizophrenia have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant evidence 
has been obtained, and, since the claim involves an earlier 
effective date for service connection, a current VA 
examination is not indicated.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision dated in August 1999, the Board granted service 
connection for schizophrenia.  In implementing this grant in 
a rating decision dated in September 1999, the RO assigned an 
effective date in July 1992 for service connection for 
schizophrenia.  In October 1999, the veteran claimed an 
earlier effective date for the grant of service connection.  
In a rating decision dated in August 2000, the RO granted an 
effective date for service connection for schizophrenia of 
December 5, 1990.  The veteran appeals for an even earlier 
effective date.  

The veteran contends that the effective date of the grant of 
service connection for schizophrenia should be in August 1975 
or July 1983.  The effective date for a grant of service 
connection is the day after separation from service or day 
entitlement arose, if a claim is received within one year of 
separation from service, otherwise the date of receipt of 
claim, or the day entitlement arose, whichever is later.  38 
U.S.C.A. 5110 (b)(1); 38 C.F.R. 3.400 (b)(2)(i).  If the 
grant is based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  Moreover, 
if there is a prior final decision, the effective date cannot 
be prior to that decision.  Lalonde v. West, 12 Vet. App. 377 
(1999); Perry v. West, 12 Vet. App. 365 (1999).

In his appeal, the veteran sets forth two arguments for an 
earlier effective date.  First, he contends that the RO's 
severance of service connection for schizophrenia in July 
1975 was contrary to law, and, therefore, service connection 
should be restored as of the effective date of the severance 
action, August 1, 1975.  In the alternative, the veteran 
argues that he should be granted an effective date in July 
1983, based on an unadjudicated claim filed that month.  

With respect to the argument that the severance action in 
July 1975 was improper, the veteran had two periods of 
service, from October 1964 to April 1965, and from March 1968 
to July 1968.  In between the two periods, by rating 
decisions dated in 1966, service connection for a hiatal 
hernia was granted, later expanded to include anxiety 
reaction superimposed on hiatal hernia with gastrointestinal 
somatization.  According to the service medical records, he 
was discharged from his second period of service in 1968 due 
to esophagitis.  Following a hospitalization in 1971 for 
treatment of schizophrenia, in a January 1972 rating 
decision, the RO characterized the service-connected 
disability as schizophrenia, undifferentiated type, 
superimposed on hiatal hernia with gastrointestinal 
somatization.  

After a proposal to sever service connection dated in March 
1975, the RO severed service connection for the veteran's 
nervous condition in a July 1975 rating decision.  The 
veteran appealed the severance action, and in a decision 
dated in August 1976, the Board denied restoration of service 
connection for a nervous disorder.  An expanded panel upheld 
the August 1976 Board decision in a November 1979 
reconsideration decision.  

The 1979 Board decision is final.  38 U.S.C.A. § 7104.  
Moreover, the 1979 Board decision subsumed the 1975 RO 
decision which severed service connection, and, therefore, 
the rating decision cannot be challenged.  See Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1994).  Thus, as a result of the final 
1979 Board decision, the effective date of the grant of 
service connection for schizophrenia may not, as a matter of 
law, be based on error in the July 1975 RO rating decision.  

Subsequently, in an April 1983 decision, the Board denied 
service connection for a psychiatric disorder, on the basis 
that new and material evidence since the 1979 Board decision 
had not been received.  Where there has been a prior final 
denial, the award of VA benefits may not be effective earlier 
than the date the VA received the particular application for 
which the benefits were granted.  Washington v. Gober, 10 
Vet.App. 391 (1997).  Thus, the effective date for service 
connection must be based on a new claim filed after the April 
1983 Board decision.  

The veteran also contends that service connection should be 
granted effective in July 1983, based on an unadjudicated 
claim filed that month.  He contends that the RO did not 
adjudicate that claim, and, therefore, it has remained open 
since then.  

As noted above, the effective date for a grant of service 
connection based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r).  

Where evidence requested in connection with a claim, 
including a claim to reopen, is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a).  

In July 1983, the veteran submitted a statement contending 
that he wanted a 100 percent evaluation assigned for non-
service-connected schizophrenia, for the purpose of 
protecting his claim if service-connected benefits were 
restored in the future.  Also enclosed was a letter from his 
mother, describing her recollections of the veteran's 
behavior before, during, and after service.  

In August 1983, the veteran was informed by the RO that the 
evidence he had submitted was not new and material, and that 
service connection was not in order for a condition which 
existed prior to service where no aggravation in service as 
shown, or is a congenital or developmental abnormality, or 
initially became manifested years after discharge.  He was 
informed that new and material evidence must relate to the 
issue hand have bearing on the decision in question.  He was 
told that normally, this meant a showing that while he was in 
service his condition was diagnosed as a mental disorder or 
that there was a diagnosis of psychosis made within a year 
following discharge.  He was informed that the Board had 
denied service connection for a nervous condition, that that 
decision was final, and that evidence which was cumulative or 
repetitious could not serve as a basis for reconsideration of 
a previous decision. 

In December 1983, the veteran filed a statement in support of 
a claim for service connection "by aggravation and 
continuity," referring to treatment during his second period 
of service.  He enclosed a copy of a June 1982 medical 
statement, which was of record at the time of the 1983 Board 
decision.  

In a letter from the RO dated in February 1984, he was 
informed that the evidence did not constitute new and 
material evidence with regard to his claim.  He was notified 
that new and material evidence must relate to the issue and 
have bearing on the decision, and that evidence which was 
cumulative or repetitious was not new and material evidence.  
He was informed that inasmuch as the evidence received did 
not meet these requirements, a valid basis for reopening his 
claim had not been established, and that his claim would be 
considered if he submitted new and material evidence.  

In April 1984, he submitted a statement identified as a 
notice of disagreement with that determination, explaining 
that his claim of service connection by "aggravation and 
continuity" was a new claim from his previous claim which 
had been based on presumption.  

In June 1984, he was informed by the RO that the issue of 
service connection based on aggravation had been considered 
and denied by the Board in 1976, and upheld in decisions in 
1979 and 1983, and that the medical certificate was a 
duplicate of a certificate received in July 1982, which had 
been previously considered by the RO and the Board.  He was 
further informed that the letter of February 1984 was not 
subject to appeal because it did not constitute a decision on 
a claim for service connection for a nervous condition.  He 
was again informed of the necessity of submitting new and 
material evidence, which had not been previously considered, 
to reopen his claim.  

Thus, the application to reopen submitted by the veteran in 
July 1983 was answered by a letter from the RO explaining 
that the evidence was not new and material and that he must 
submit new and material evidence to reopen his claim.  He 
responded in December 1983 with arguments and a duplicate 
statement from a doctor; he was informed in February 1984 
that this evidence was not new and material.  Although he 
attempted to submit a notice of disagreement in April 1984, 
he was informed that since there had not been a decision on 
his claim, he could not submit a notice of disagreement.  See 
38 C.F.R. § 20.201 (A notice of disagreement is a 
communication disagreeing with an adjudicative 
determination.).  

Moreover, although a veteran may appeal a failure to 
adjudicate a claim (see Isenbart v. Brown, 7 Vet. App. 537 
(1995)), in this case, the RO did not simply ignore the 
veteran's claim; rather, he was informed that he must submit 
additional evidence to complete his application, and of the 
type of such evidence.  He did not submit the necessary 
information within a year of the request.  Therefore, since 
the veteran did not respond to the request for evidence 
within a year, he was considered to have abandoned the claim.  
38 C.F.R. § 3.158.  Thus, the claim did not remain open.

The veteran next attempted to reopen his claim in May 1987, 
when he submitted arguments in support of his request for 
review of the 1975 decision severing service connection for a 
nervous condition.  He was informed, in August 1987, that he 
must submit new and material evidence, medical evidence, 
showing that the condition was incurred in or aggravated by 
service, that he had received treatment since discharge form 
service, and that the disability still existed.  In April 
1988, he was informed that his claim had been disallowed 
because new and material evidence had not been received.  In 
April 1989, he submitted a statement, which he identified as 
a notice of disagreement, as well as copies of letters sent 
by his mother in 1968.  Again, he was informed by the RO, in 
June 1989, that his notice of disagreement could not be 
accepted because no decision had been made on the claim since 
the evidence was not new and material.  He was told that the 
evidence he had submitted had been previously considered by 
the RO and the Board.  

Thus, again, the veteran was requested to submit evidence in 
connection with his claim, and he did not respond to this 
request within a year; therefore, his claim was again 
abandoned.  38 C.F.R. § 3.158(c).  

In a statement received on December 5, 1990, the veteran 
requested re-establishment of service connection for a 
nervous condition.  In response, the RO sent him two letters 
in April 1991, one requesting evidence regarding his 
increased rating claim, and the other regarding his service 
connection claim.  In July 1991, he was informed that his 
claim for service connected nervous condition was denied, 
because requested medical evidence had not been received.  In 
April 1992, a statement in support of claim was received from 
the veteran, accompanied by letters from two doctors, dated 
in April 1991 and March 1992.  The letter dated in 1991, from 
Dr. C. Hernandez-Soriano, essentially reiterated his previous 
statements.  However, the March 1992 statement, from Dr. J. 
M. Reyes, was ultimately considered to be new and material 
evidence to reopen the claim by a Board decision dated in 
November 1997, which also granted service connection for 
schizophrenia.  Subsequently, the RO granted an effective 
date of December 5, 1990, for the award of service connection 
for schizophrenia.  

New and material evidence, consisting of a March 1992 
statement from Dr. Reyes, was not received until April 1992.  
The effective date of a claim granted on the basis of new and 
material evidence is the later of the date of receipt of the 
new claim, or the day entitlement arose.  38 C.F.R. § 
3.400(q), (r).  The evidence received during the period from 
April 1983 (the last Board decision) and December 1990 (the 
current effective date) was either duplicative or cumulative.  
In this regard, copies of previously considered statements 
from Dr. Hernandez-Soriano and the veteran's mother were 
received during that time period, as well as statements from 
the veteran and his mother which were cumulative, in that 
they restated arguments previously considered.  There was no 
new evidence received prior to December 1990, and, hence, 
entitlement did not arise prior to that date.  

For the foregoing reasons, the weight of the evidence is 
against an effective date earlier than December 5, 1990, for 
the grant of service connection for schizophrenia, based on a 
reopened claim.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An effective date earlier than December 5, 1990, for the 
grant of service connection for schizophrenia is denied.




	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



